OPINION
James A. Gloeckner, relator, is seeking a writ of mandamus to compel respondent, Judge Brian Corrigan, to issue a ruling on a Motion to Withdraw Guilty Plea "filed in the Cuyahoga County Common Pleas Court." Respondent moved for summary judgment based on mootness and attached a file-stamped, certified copy of a journal entry wherein respondent denied a Motion to Withdraw Guilty Plea on November 8, 1999, in State v. Gloeckner, C.P. Case No. CR-273225. Relator has not opposed respondent's motion. This action is thus moot. A writ of mandamus cannot be issued to compel an act already performed. State ex rel. Jerningham v.Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278,658 N.E.2d 723. Accordingly, respondent's motion for summary judgment is granted.
Case dismissed. Costs to respondent.
TERRENCE O'DONNELL, J. CONCURS.